Appeal by defendant, as limited by his brief, from resentence of the Supreme Court, Queens County, imposed December 8, 1972, upon his conviction of attempted assault in the second degree, upon a guilty plea. Resentence modified, as a matter of discretion in the interest of justice, by reducing the period of imprisonment to the time already served. As so modified, resentence affirmed. The resentence was excessive to the extent indicated herein. Gulotta, P. J., Martuscello, Latham, Christ and Benjamin, JJ., concur.